DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cippitelli et al “Radar and RGB-Depth Sensors for Fall Detection”.
Regarding Claim 1-7, 9-10, 12-20, Cippitelli discloses:
A system comprising: 
processing circuitry Cippitelli in (Fig. 1, where data processing blocks are there requiring hardware (circuitry) for them to be processed); and 
a memory storing instructions which Cippitelli in (p. 9, left column, par. 1: “This base station had in memory a classifier model…”, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: 
receiving, using a millimeter-wave multiple antenna array (Although Cippitelli fails to explicitly disclose mm-wave antenna array, such a modification would have been obvious to one skilled in the art since the spectrum is less congested, common, convenient and components were well-known to one of ordinary skill before the effective filing date at mm-frequencies), a radar signal; Cippitelli in (Figs. 1&2, TABLE 2 and “Furthermore, the development in the field of deep learning can deliver a step change in radar signal processing,”
preprocessing the radar signal to generate radar metadata; Cippitelli in (Fig. 1 in the Pre-processing and Feature extraction block)
determining, using a trained machine learning engine and based on at least the radar metadata, a moving entity and a movement type; Cippitelli in (Figs. 1&2: The Pre-processing, Feature extraction and Classifier blocks are carried out by machine learning algorithms)
identifying, based on at least the determined moving entity and the determined movement type, a smart device and an action for the smart device to take in response to the movement type by the moving entity; Cippitelli in (“This should be integrated and interconnected with other devices in the indoor environments, e.g. landline phones, smartphones, computers, and various home appliances in an Internet of Things perspective, and offer capabilities for connection towards external entities…” integrating the devices includes identifying them and offering the capabilities for connection is taking an action after the smart device is being identified) and 
communicating, to the smart device, a control signal for the identified action. Cippitelli in (“This should be integrated and interconnected with other devices in the indoor environments, e.g. landline phones, smartphones, computers, and various home appliances in an Internet of Things perspective, and offer capabilities for connection towards external entities…”)

The system of claim 1, wherein the moving entity comprises one or more of: a specific person, a non-specific person, an animal, a moving object, a group of moving persons, animals or objects. Cippitelli in (“A background subtraction algorithm based on Gaussian Mixture Model returns a foreground image that contains the people and, possibly, moving objects.”)

The system of claim 1, the operations further comprising: receiving, using an imaging unit and in conjunction with the radar signal, a camera signal; preprocessing the camera signal to generate camera metadata, wherein the moving entity and the movement type are determined based on the camera metadata. Cippitelli in (p. 2, left column, par. 1: “The 2015 survey on vision-based fall detection systems in [15] distinguished works that used single RGB cameras, multiple RGB cameras, 

4. The system of claim 3, wherein the imaging unit comprises two or more cameras, and wherein the camera metadata comprises depth data. Cippitelli in (p. 3, left column, par. 1: “The 2015 survey on vision-based fall detection systems in [15] distinguished works that used single RGB cameras, multiple RGB cameras, and 3D methods using depth cameras, and mentioned three publicly available datasets recorded using Microsoft Kinect cameras…)

5. The system of claim 1, the operations further comprising: receiving, using a microphone and in conjunction with the radar signal, an audio signal; preprocessing the audio signal to generate audio metadata, wherein the moving entity is determined based on the audio metadata. Cippitelli in (p. 11, right column, par. 1: “Finally, once a fall is detected, the event has to be confirmed by the user through a voice recognition system and the Kinect microphone array.)

6. The system of claim 1, wherein the smart device comprises one or more of: a microphone, a camera, a lamp, a door, a lock, an audio player, a television, and an alarm.  Cippitelli in (“This should be integrated and interconnected with other devices in the indoor environments, e.g. landline phones, smartphones, computers, and various home appliances in an Internet of Things perspective, and offer capabilities for connection towards external entities…)

7. The system of claim 1, wherein: the radar signal comprises one or more chirps, pulses or orthogonal frequency-division multiplexing (OFDM), frequency modulated continuous wave (FMCW) or step-frequency continuous wave (SFCW) signals; and preprocessing the radar signal comprises computing a range, a velocity, or an angle of the moving entity using a fast Fourier transform (FFT). Cippitelli in (TABLE 2 and TABLE 1)

9. The system of claim 1, wherein determining the moving entity and the movement type is based on Micro-Doppler or Range Doppler Angle or point cloud data extraction. Cippitelli in (Figs. 1&2)

10. The system of claim 1, wherein the trained machine learning engine comprises at least one convolutional neural network (CNN) and at least one recurrent neural network (RNN). Cippitelli in (“The recent work presented in [4], [59] introduced the use of deep learning algorithms and convolutional neural networks (CNN) to perform fall detection” and “Other ML approaches have been suggested to approach the case when the independent and identically distributed data assumption is not considered, such as Hidden Markov Models (HMMs), Conditional Random Fields (CRFs), and certain type of neural networks such as recurrent networks) 

13. A non-transitory machine-readable medium storing instructions which, when executed by a computing machine, cause the computing machine to perform operations comprising: 
processing circuitry; Cippitelli in (Fig. 1, where data processing blocks are there requiring hardware (circuitry) for them to be processed) and 
a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: 
receiving, using a millimeter-wave multiple antenna array (Although Cippitelli fails to explicitly disclose mm-wave antenna array, such a modification would have been obvious to one skilled in the art since the spectrum is less congested, common, convenient and components were well-known to one of ordinary skill before the effective filing date at mm-frequencies), a radar signal; Cippitelli in (Figs. 1&2, TABLE 2 and “Furthermore, the development in the field of deep learning can deliver a step change in radar signal processing,”
preprocessing the radar signal to generate radar metadata; Cippitelli in (Fig. 1)
determining, using a trained machine learning engine and based on at least the radar metadata, a moving entity and a movement type; Cippitelli in (Figs. 1&2)
identifying, based on at least the determined moving entity and the determined movement type, a smart device and an action for the smart device to take in response to the movement type by the moving entity; Cippitelli in (“This should be integrated and interconnected with other devices in the indoor environments, e.g. landline phones, smartphones, computers, and various home appliances in an Internet of Things perspective, and offer capabilities for connection towards external entities…) and 
communicating, to the smart device, a control signal for the identified action. Cippitelli in (“This should be integrated and interconnected with other devices in the indoor environments, e.g. landline phones, smartphones, computers, and various home appliances in an Internet of Things perspective, and offer capabilities for connection towards external entities…)

14. The machine-readable medium of claim 13, wherein the moving entity comprises one or more of: a specific person, a non-specific person, an animal, a moving object, a group of moving persons, animals or objects. Cippitelli in (“A background subtraction algorithm based on Gaussian Mixture Model returns a foreground image that contains the people and, possibly, moving objects.”)

15. The machine-readable medium of claim 13, the operations further comprising: receiving, using an imaging unit and in conjunction with the radar signal, a camera signal; preprocessing the camera signal to generate camera metadata, wherein the moving entity and the movement type are determined based on the camera metadata. Cippitelli in (“Furthermore, the possibility of combining and fusing information from heterogeneous types of sensors is expected to improve the overall performance of 

16. The machine-readable medium of claim 15, wherein the imaging unit comprises two or more cameras, and wherein the camera metadata comprises depth data. Cippitelli in (“The 2015 survey on vision-based fall detection systems in [15] distinguished works that used single RGB cameras, multiple RGB cameras, and 3D methods using depth cameras, and mentioned three publicly available datasets recorded using Microsoft Kinect cameras…)

17. The machine-readable medium of claim 13, the operations further comprising: receiving, using a microphone and in conjunction with the radar signal, an audio signal; preprocessing the audio signal to generate audio metadata, wherein the moving entity is determined based on the audio metadata. Cippitelli in (“Finally, once a fall is detected, the event has to be confirmed by the user through a voice recognition system and the Kinect microphone array.)

18. The machine-readable medium of claim 13, wherein the smart device comprises one or more of: a microphone, a camera, a lamp, a door, a lock, an audio player, a television, and an alarm. (“This should be integrated and interconnected with other devices in the indoor environments, e.g. landline phones, smartphones, computers, and various home appliances in an Internet of Things perspective, and offer capabilities for connection towards external entities…)

19. The machine-readable medium of claim 13, wherein: the radar signal comprises one or more chirps, pulses or orthogonal frequency-division multiplexing (OFDM) signals; and preprocessing the radar signal comprises computing a range, a velocity, or an angle of the moving entity using a fast Fourier transform (FFT). Cippitelli in (TABLE 2 and TABLE 1)

20. A method comprising: 
processing circuitry; Cippitelli in (Fig. 1, where data processing blocks are there requiring hardware (circuitry) for them to be processed) and 
a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: 
receiving, using a millimeter-wave multiple antenna array, a radar signal (Although Cippitelli fails to explicitly disclose mm-wave antenna array, such a modification would have been obvious to one skilled in the art, such a modification would have been obvious to one skilled in the art since the spectrum is less congested, common, convenient and components were well-known to one of ordinary skill before the effective filing date at mm-frequencies), Cippitelli et al in (Figs. 1&2, TABLE 2 and “Furthermore, the development in the field of deep learning can deliver a step change in radar signal processing,”

determining, using a trained machine learning engine and based on at least the radar metadata, a moving entity and a movement type; Cippitelli in (Figs. 1&2)
identifying, based on at least the determined moving entity and the determined movement type, a smart device and an action for the smart device to take in response to the movement type by the moving entity; Cippitelli in (“This should be integrated and interconnected with other devices in the indoor environments, e.g. landline phones, smartphones, computers, and various home appliances in an Internet of Things perspective, and offer capabilities for connection towards external entities…) and 
communicating, to the smart device, a control signal for the identified action. Cippitelli in (“This should be integrated and interconnected with other devices in the indoor environments, e.g. landline phones, smartphones, computers, and various home appliances in an Internet of Things perspective, and offer capabilities for connection towards external entities…)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cippitelli in view of Harrison [US 2019/0383904].
Cippitelli, fails to disclose:
8. The system of claim 1, the operations further comprising: storing, in the memory, a map of a space surrounding the millimeter-wave multiple antenna array, (Although Cippitelli fails to explicitly disclose mm-wave antenna array, such a modification would have been obvious to one skilled in the art)

wherein the smart device is identified based on a stored position of the smart device on the map, the determined moving entity, and the determined movement type. 
However, Harrison discloses:
8. The system of claim 1, the operations further comprising: storing, in the memory, a map of a space surrounding the millimeter-wave multiple antenna array, Harrison in (Fig. 8 and [ 0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Cippitelli in view of Harrison and combine prior art elements according to known methods to yield predictable results. Here, the use of a map that contains targets, object list or a pool of smart devices.
wherein the smart device is identified based on a stored position of the smart device on the map, the determined moving entity, and the determined movement type. Harrison in ([0023] and [ 0048]) where it states there is information “provided from weather and traffic services, other vehicles or the environment itself, such as smart roads and smart traffic signals”, meaning these “smart traffic signals” are on the map of items just like the smart devices are on the list of objects on the map surrounding the mm-wave multiple antenna array).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cippitelli in view of Angelov “Practical classification of different moving targets using automotive radar and deep neural networks”.
Cippitelli, fails to disclose:
The system of claim 1, wherein the trained machine learning engine comprises a convolutional neural network (CNN), the CNN comprising a plurality of convolution layers and a plurality of pooling layers. 


However, Angelov discloses:
The system of claim 1, wherein the trained machine learning engine comprises a convolutional neural network (CNN), the CNN comprising a plurality of convolution layers and a plurality of pooling layers. Angelov in (Figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Cippitelli in view of Angelov and use known techniques to improve similar methods. Here, use of convolutional layer and a pooling layer to reduce the dimensionality of the block.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enable requirement.  These factors and their analysis follow.
	Factor (D) The level of one of ordinary skill.
While the level of one of ordinary skill in the art is high, one skilled in the art would not know how to or be motivated to combine the elements as claimed in the claim all together.  “Micro-Doppler or Range Doppler Angle” are not explained how they are used “to identify people as opposed to animals or to identify a specific person…”

Factor (F) The amount of direction provided by the inventor.
The specification does not explain beyond stating these expressions: Micro-Doppler or Range Doppler Angle where the applicant merely lists the methods in the claim language.  Such a recitation 
Factor (G) The existence of working examples; and
Additionally, there are no working examples provided in the specification which describe these expressions in the claims.  Therefore, this factor also points away from enablement.
The remaining factors are factor: Factor (A) The breadth of the claims; Factor (B) The nature of the invention; Factor (C) The state of the prior art; Factor (E) The level of predictability in the art; and Factor (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The Examiner has determined these factors are not relevant based on the instant facts.  It is established by the Federal Circuit that all of the Wands factors need not be reviewed when determining whether a disclosure is enabling.  See Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927 F.2d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed.Cir.1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends on the facts.”).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth
in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443. The
examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin
Heard can be reached on 571-272-3236. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/T.A./
/TAHER AL SHARABATI/
Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648